                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SHANI MADDEN,

              Plaintiff,

vs.                                                                   No. CIV 19-0865 JB\SCY

KEN ORTIZ, in his official capacity as
Secretary of the New Mexico General
Services Department, and RAUL TORREZ,
in his Official Capacity as Second Judicial
District Attorney,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Motion for Preliminary Injunction, filed

in State court August 27, 2019, filed in Federal Court September 19, 2019 (Doc. 3-1)(“Motion”).1

The Court held an evidentiary hearing on February 5, 2020. Plaintiff Shani Madden seeks a

preliminary injunction prohibiting the New Mexico General Services Department (“General

Services”) and the New Mexico Second Judicial District Attorney’s Office from enforcing N.M.

Stat. § 15-7-9(C), which provides that “[a]ny person who reveals” “records pertaining to claims

for damages or other relief against any governmental entity” is “guilty of a misdemeanor.” N.M.

Stat. Ann. § 15-7-9(A)(2), (C). The primary issue is whether Madden has standing to pursue this

action. Specifically, the Court must decide whether Madden has alleged a realistic threat of

prosecution. The Court concludes that Madden has not alleged a realistic threat of prosecution,


       1
        Plaintiff Shani Madden initially filed the Motion and the underlying complaint in State
court. See Complaint at 1, filed September 18, 2019 (Doc. 1-1). The State court “had not heard
or ruled on the Motion.” Motion ¶ 4, at 1. Briefing on the Motion was complete on October 14,
2019. See Notice of Completion of Briefing, filed October 14, 2019 (Doc. 10).
because: (i) she does not propose engaging in activity which the statute prohibits; (ii) the Second

Judicial District Attorney’s Office has committed itself to a policy of non-prosecution; and (iii)

the Second Judicial District Attorney’s Office has never prosecuted § 15-7-9(C) violations.

Accordingly, the Court dismisses this case without prejudice.

                                     FINDINGS OF FACT

        The Court takes its facts from the Complaint, filed in State Court Aug. 20, 2019, filed in

Federal Court September 18, 2019 (Doc. 1-1), the briefs on the Motion, and the evidence

introduced at the hearing.

        1.     Madden is a private citizen and resident of the State of New Mexico. See Motion

¶ 1, at 1.

        2.     The New Mexico Risk Management Division (“Risk Management”) conserves the

State of New Mexico’s resources by procuring and administering the State’s public liability fund,

see N.M. Stat. Ann. § 41-4-23, workers’ compensation reserve fund, see N.M. Stat. Ann. § 15-7-

6, and the public property reserve fund, see N.M. Stat. Ann. § 13-5-1. Risk Management also

administers the State’s group benefits self-insurance plan, which provides life, vision, health,

dental, and disability coverage for state and local employees. See N.M. Stat. Ann. § 10-7B-1.

        3.     Risk Management maintains “‘records pertaining to claims for damages or other

relief against any governmental entity or public officer or employee.’” Motion ¶ 2, at 1 (quoting

N.M. Stat. Ann. § 15-7-9).

        4.     Risk Management is organized within General Services. See Motion ¶ 4, at 2.

        5.     Ortiz is the Secretary of General Services. See Motion ¶ 4, at 2. Raúl Torrez is the

District Attorney for the Second Judicial District, State of New Mexico. See Complaint at 1.




                                               -2-
       6.      On July 5, 2019, the Albuquerque Journal published an opinion article that Ortiz

wrote, in which he says that the “General Services Department . . . will not exploit possible

loopholes in the 180-day rule and agree to longer confidentiality periods that negotiate away the

public’s right to know.” NM agency shines light on settlements at 1, filed September 19, 2019

(Doc. 3-1)(“Ortiz Op-Ed”).

       7.      Ortiz also asserts that “state law prohibits public disclosure of risk settlements until

180 days after the latest of four possible dates. One of those dates is when a lawsuit is brought to

final judgment; another is when a case is fully settled.” Ortiz Op-Ed at 1.

       8.      Madden litigated a divorce in New Mexico state court which resulted in a trial in

November, 2017. See Draft Hearing Transcript2 at 4:1-10 (held February 5, 2020)(Stalter,

Madden)(“Tr.”).

       9.      After trial, Madden submitted a records request to the General Services for

information about the divorce proceeding’s opposing counsel and presiding judge, because she

suspected a conflict of interest. See Tr. at 5:10-20 (Stalter, Madden).

       10.     Madden “sought records related to the work of private law firms contracted with

[Risk Management] . . . to investigate an undisclosed conflict of interest in her divorce case[.]”

Complaint ¶ 11, at 3.

       11.     After General Services did not respond to her records request, Madden filed suit in

New Mexico State court against General Services alleging a violation of the New Mexico




       The Court citation to the hearing transcript refers to the unedited draft transcript.
       2

Accordingly, page and line numbers are subject to slight change in the final transcript.



                                                -3-
Inspection of Public Records Act, N.M. Stat. Ann. §14-2-1 (“IPRA”). See Tr. at 5:21-6:1 (Stalter,

Madden).

       12.     Madden and General Services entered into a settlement agreement in which

Madden released her IPRA claims against General Services, thus resolving the IPRA suit, on

August 15, 2019. See Tr. at 6:9-10 (Stalter, Madden); id. at 6:21-22 (Stalter, Madden).

       13.     Madden’s settlement agreement does not contain a confidentiality provision. See

Complaint ¶ 15, at 3.

       14.     Madden and General Services stipulated to the IPRA lawsuit’s dismissal, and the

New Mexico state court issued an Order of Dismissal on September 4, 2019. See Stipulated Order

of Dismissal in Madden v. N.M. Gen. Servs. Dep’t, No. D-101-CV-2019-01185, County of

Bernalillo, Second Judicial District, New Mexico (Plaintiff’s Hearing Exhibit 3).

       15.     When Madden and General Services entered into the settlement agreement,

Madden was aware of the New Mexico statute, N.M. Stat. Ann. § 15-7-9(C), which prohibits her

from publishing records pertaining to the settlement’s details for 180 days. See Tr. at 11:8-18

(Park, Madden).

       16.     N.M. Stat. Ann. 15-7-9(C) provides:

       “Any person who reveals records protected pursuant to Subsection A of this section
       to another person in violation of this section is guilty of a misdemeanor and shall,
       upon conviction, be fined not more than one thousand dollars ($1,000). The State
       shall not employ any person so convicted for a period of five years after the date of
       conviction.”

Complaint ¶ 2, at 1-2 (quoting N.M. Stat. Ann. 15-7-9(C)).

       17.     General Services may refer violations of § 15-7-9(C) to local district attorneys’

offices for prosecution. See Tr. at 17:5-7 (Pardo).




                                               -4-
       18.     In August, 2019, Madden solicited Risk Management’s interpretation of § 15-7-9.

See Email from Douglas E. Gardner to Sean FitzPatrick at 1 (dated Aug. 12, 2019)(“Gardner

Email”), filed Sept. 19, 2019 (Doc. 3-1).

       19.     Risk Management responded that

       “15-7-9(C) applies to ‘Any person who reveals records.’ This would include
       Plaintiff, so far as the settlement amount and the release itself, it automatically
       applies and does not require Plaintiff to “agree” to it, rather, they contend that they
       are informing Plaintiff of the consequences should she violate State statute. We
       can modify the language to reflect this, but we need a record that Plaintiff was
       informed.”

Motion ¶ 5, at 4 (quoting Gardner Email at 1).

       20.     Madden “wishes to discuss her claim and its outcome with friends and family and

to publicize it on social media.” Motion ¶ 1, at 1.

       21.     Madden believes that her IPRA litigation and the records she sought are “part of

the bigger picture,” and she “want[s] to tell [her] story[ to] expose wrongdoing.” Tr. at 8:18-22

(Madden).

       22.     On August 20, 2019, KRQE, an Albuquerque, New Mexico, news broadcaster,

interviewed Madden about her “divorce, . . . discovery of a potential conflict of interest, having to

sue for records, and not being allowed to discuss settlement.” Tr. at 9:12-20 (Stalter, Madden).

       23.     In the interview, Madden disclosed that she had settled with General Services, but

did not share “the release or any details of the settlement.” Tr. at 9:21-10:1 (Stalter, Madden).

       24.     Following the interview, neither General Services nor Risk Management “ever

contacted [Madden] . . . regarding [her] case.” Tr. at 10:2-5 (Stalter, Madden).

       25.     Madden has never been “threatened with prosecution regarding the statute.” Tr.

at 11:22-24 (Park, Madden).




                                                 -5-
       26.     The Second Judicial District Attorney’s Office maintains records of all

prosecutions since 1983. See Tr. at 15:1-4 (Park, Madden).

       27.     The Second Judicial District’s records database does not, however, record whether

an outside agency refers a case which the Second Judicial District Attorney’s Office declines to

prosecute. See Tr. at 16:10-17 (Stalter, Pardo)(stating that a case is referred by an outside entity).

The Second Judicial District Attorney’s Office has no records that it has prosecuted any violations

of § 15-7-9(C) since 1983. See Tr. at 15:10-14 (Park, Pardo).

       28.     Pardo announced at the evidentiary hearing, for the first time, that the Second

Judicial District Attorney’s Office has decided recently not to prosecute any violations of § 15-7-

9(C). See Tr. at 18:9-10 (Stalter, Pardo).

       29.     Although Pardo does not generally hold authority to issue prosecution policies for

the Second Judicial District Attorney’s Office, the Second Judicial District Attorney -- Torrez --

authorized him to issue such a policy regarding § 15-7-9(C). See Tr. at 20:10-23 (Stalter, Pardo).

                               PROCEDURAL BACKGROUND

       Before Ortiz and Torrez removed this action to federal court, Madden filed the Motion in

State court on August 27, 2019. See Motion at 1. The State court “had not heard or ruled on the”

Motion. Motion ¶ 4, at 1. After Ortiz and Torrez removed this case, Madden filed a Notice of

Pending Motion alerting the Court to Madden’s Motion. See Notice of Pending Motion, filed

September 19, 2019 (Doc. 3).

       1.      The Motion.

       Madden seeks a preliminary injunction “prohibiting Defendants from enforcing [N.M. Stat.

Ann. §] 15-7-9(C).” Motion at 1. Madden asserts that § 15-7-9 prohibits private citizens from




                                                -6-
revealing “‘to another person’” details about lawsuit settlements with State government entities

within 180 days of settlement. Motion ¶ 3, at 2 (quoting N.M. Stat. Ann. 15-7-9(C)). Madden

argues that Risk Management has stated that § 15-7-9 applies to all settlement agreements between

private citizens and State government entities, regardless whether the parties bargain for

confidentiality. See Motion ¶¶ 2-3, at 1-2.

        Madden notes the four requirements for a preliminary injunction’s issuance: “(1) the

plaintiff will suffer irreparable injury unless the injunction is granted; (2) the threatened injury

outweighs any damage the injunction might cause the defendant; (3) issuance of the injunction

will not be adverse to the public’s interest; and (4) there is a substantial likelihood plaintiff will

prevail on the merits.” Motion at 3 (quoting Labalbo v. Hymes, 1993-NMCA-010, ¶ 11, 850 P.2d

1017, 1021). Madden first argues that she is substantially likely to prevail on the merits. See

Motion at 3. Madden relies primarily on Landmark Communications v. Virginia, 435 U.S. 829

(1978), to argue that the First Amendment protects private citizens’ right to publicize their

interactions with government. See Motion at 3. Madden asserts that, in that case, the Supreme

Court of the United States of America concluded that Virginia’s stated interests in “preventing

‘injury to official reputation’ and ‘administration of justice’ were insufficient to justify restrictions

on free speech.” Motion at 3 (quoting Landmark Commc’ns. v. Va., 435 U.S. at 843, 845).

        Madden argues that, since Landmark Communications v. Virginia, “courts have applied its

principles and found similar confidentiality rules violate the First Amendment in a variety of

contexts.” Motion at 3 (citing Stilp v. Contino, 613 F.3d 405, 406 (3d Cir. 2010); Lind v. Grimmer,

30 F.3d 1115, 1117 (9th Cir. 1994); Doe v. Supreme Court of Fla., 734 F. Supp. 981, 988 (S.D.

Fla. 1990)(Marcus, J.); Providence J. Co. v. Newton, 723 F. Supp. 846, 847 (D.R.I. 1989)(Pettine,




                                                  -7-
J.)). Madden also cites state caselaw to support her contention that the First Amendment prohibits

government from imposing confidentiality requirements on government affairs. See Motion at 4

(citing In re Warner, 21 So. 3d 218, 223 (La. 2009)(attorney disciplinary proceedings); R.M. v.

Supreme Court of N.J., 185 N.J. 208, 211, 883 A.2d 369 (2005)(attorney disciplinary proceedings);

In re Brooks, 140 N.H. 813, 823, 678 A.2d 140 (1996)). Madden acknowledges that Landmark

Communications v. Virginia “involved a speech by a non-participant to the process,” but asserts

that “subsequent cases have ruled that its principles extend to those who file claims or complaints

and wish to speak about them.” Motion at 4 (citing Stilp v. Contino, 613 F.3d at 406).

       Turning to § 15-7-9(C), Madden argues that the New Mexico statute “cannot be

distinguished from these precedents.”       Motion at 4.     Madden contends that § 15-7-9(C)

discriminates based on speech’s content and so is subject to strict-scrutiny review. See Motion

at 4. Madden avers that “[t]he statute cannot survive this scrutiny.” Motion at 4. First, Madden

asserts that § 15-7-9(C) is not narrowly tailored, because it restricts “‘any person,’ including

private claimants, from disclosing records” that Risk Management creates or maintains,

“regardless of the nature or subject matter of the claim, the public officials involved, the type of

relief sought, the outcome of the claim, or whether the claimant has agreed to confidentiality as

part of any settlement.” Motion at 4 (quoting N.M. Stat. Ann. § 15-7-9(C)). Madden argues that

the statute’s prohibition “applies regardless of the time, place, or manner of the speech,” and

“encompasses everyone from a watchdog organization claiming records violations to an inmate

seeking redress for sexual assault by a state corrections officer.” Motion at 4-5. Second, Madden

asserts that the statute does not serve any compelling government interest. See Motion at 5.

Madden characterizes New Mexico’s stated rationales as “[n]ebulous concerns about reputation




                                               -8-
and orderly administration of claims,” which Madden contends are “insufficient to restrict speech

at the core of the First Amendment.” Motion at 5 (citing Landmark Commc’ns v. Virginia, 435

U.S. at 839-45).

       Turning to her request for injunctive relief, Madden argues that she will suffer irreparable

injury unless the Court issues the injunction.        See Motion at 5.       Madden asserts that

unconstitutional speech restrictions, however brief, amount to irreparable harm. See Motion at 5

(citing Elrod v. Burns, 427 U.S. 347, 373 (1976)). Madden quotes a United States Court of

Appeals for the Tenth Circuit case to argue that “‘most courts hold that no further showing of

irreparable injury is necessary’” once a plaintiff proves a constitutional violation. Motion at 5

(quoting Kikumura v. Hurley, 242 F.3d 950, 963 (10th Cir. 2001), and citing 11A Charles Alan

Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)). Her injury is also

irreparable, Madden contends, because “monetary relief following trial will not properly redress

the constitutional violations.” Motion at 6. Madden contends that equitable relief is proper when

legal remedies, such as money damages, are not enough to make the plaintiff whole. See Motion

at 6 (citing Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1263 (10th Cir. 2016)).

Madden argues that, because § 15-7-9(C)’s “specter of prosecution” chills her speech, “she has

suffered and will continue to suffer an irreparable injury unless and until this Court issues a

preliminary injunction.” Motion at 6 (citing Elrod v. Burns, 427 U.S. at 373; Planned Parenthood

Ass’n of Utah v. Herbert, 828 F.3d at 1263).

       Madden next argues that her “loss of constitutional rights” in the injunction’s absence

outweighs “any possible damage to the Defendants” that the injunction might cause. Motion at 6.

Madden argues that, “‘[w]hen a constitutional right hangs in the balance . . . even a temporary loss




                                               -9-
usually trumps any harm to the defendant.’” Motion at 6 (quoting Free the Nipple-Fort Collins v.

City of Fort Collins, 916 F.3d 792, 806 (10th Cir. 2019)). Madden notes that Ortiz “has publicly

committed to publishing settlement agreements online after the 180-day period.” Motion at 6.

Madden asserts that, if Ortiz’ publishing a settlement agreement after 180 days does not harm New

Mexico, an injunction which permits Madden to publish her settlement agreement before 180 days

will not harm New Mexico. Motion at 6. Similarly, Madden asserts that enjoining § 15-7-9(C)’s

enforcement will serve the public interest, because the “public has a strong interest in the

vindication of constitutional rights.” Motion at 7 (citing Phelps-Roper v. Nixon, 509 F.3d 480,

485 (8th Cir. 2007)). “Further,” Madden contends, “Section 15-7-9(C) seems calculated to protect

government officials rather than the general public.” Motion at 7. Madden avers that the

“Defendants must concede[ that] the public has a strong interest in transparency of government

affairs.” Motion at 7.

       Finally, Madden requests that the Court “waive furnishing of security under Rule 1-066

NMRA.” Motion at 7.3 Madden contends that the Court has good cause to waive the security




       3
           Rule 1-066(C) of the New Mexico Rules Annotated provides:

       No restraining order[ or preliminary injunction] shall issue or occur . . . except upon
       the giving or security by the applicant, in such sum as the court deems proper, for
       the payment of such costs and damages as may be incurred or suffered by any party
       who is found to have been wrongfully enjoined or restrained.

N.M. R. Ann. 1-066(C). Rule 1-066 finds its analog in rule 65(c) of the Federal Rules of Civil
Procedure. The Court will address rule 65’s applicability in this Opinion’s Analysis section. As
Madden initially filed the Motion in State court, the Court will construe Madden’s rule 1-066’s
arguments as rule 65 arguments.




                                               - 10 -
requirement, because “this case presents a purely legal issue,” and because “Madden has a

substantial likelihood of success on the merits.” Motion at 7. Madden accordingly argues that

both the cost and likelihood of wrongful injunction are low. See Motion at 7. Madden concludes

by requesting that the Court issue a preliminary injunction prohibiting § 15-7-9(C)’s enforcement

without requiring Madden to furnish a security. See Motion at 7-8.

       2.      The Torrez Response.

       Torrez filed a response in State court before the Defendants removed the case. See

Defendant Second Judicial District Attorney’s Response to Plaintiff’s Motion for Preliminary

Injunction at 1, filed in State Court on September 11, 2019, filed in Federal Court on September

19, 2019 (Doc. 3-2)(“Torrez Response”). Torrez asserts that his “role in this litigation is peripheral

in that any criminal referral must originate from a different government entity.” Torrez Response

at 1. Torrez accordingly asserts that the Second Judicial District Attorney’s Office “does not

oppose a preliminary injunction during the pendency of this litigation.” Torrez Response at 1.

       3.      The Ortiz Response.

       Ortiz responds. See Defendant Ken Ortiz’s Response to Motion for Preliminary Injunction

at 1, filed October 1, 2019 (Doc. 8)(“Ortiz Response”). Ortiz begins by quoting at length an

opinion from the Supreme Court:

       “A preliminary injunction is an extraordinary remedy never awarded as of right. In
       each case, courts must balance the competing claims of injury and must consider
       the effect on each party of the granting or withholding of the requested relief. In
       exercising their sound discretion, courts of equity should pay particular regard for
       the public consequences in employing the extraordinary remedy of injunction.”

Ortiz Response at 1-2 (quoting Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24

(2008)(“Winter”)(citations omitted in Ortiz Response). Ortiz contends that an injunction “should




                                                - 11 -
not be granted,” if any of the four factors that courts employ to decide a request for injunctive

relief weigh against a preliminary injunction. Ortiz Response at 2. Ortiz also asserts that courts

disfavor mandatory preliminary injunctions, which direct “‘the nonmoving party to take

affirmative action,’” and so courts require a “‘heightened showing’” of the four preliminary

injunction factors. Ortiz Response at 2 (quoting Little v. Jones, 607 F.3d 1245 (10th Cir. 2010)).

Ortiz contends that Madden’s requested injunction is a mandatory preliminary injunction, because

Madden “essentially requests that Secretary Ortiz affirmatively order the officials and employees

of the General Services Division not to refer violations of N.M.S.A. § 15-7-9(C) to the appropriate

prosecutors.” Ortiz Response at 2. Ortiz also asserts that, because Madden sues him in his official

capacity and not the General Services Department directly, Madden’s requested injunction

amounts to a mandatory preliminary injunction. See Ortiz Response at 2. Ortiz accordingly asserts

that the Court should review the Motion “under the heightened standard.” Ortiz Response at 2.

Ortiz argues that “the weight of each of the four factors is, at best, equivocal regarding the propriety

of a preliminary injunction” and requests that the Court deny the Motion. Ortiz Response at 2.

        Ortiz asserts that Madden is unlikely to prevail on the merits. See Response at 2-3. Section

15-7-9(C), Ortiz avers, “helps to protect the state from frivolous lawsuits by keeping settlements

confidential for the first 180 days, on the theory that the ‘copycat’ effect would be lessened over

time.” Ortiz Response at 3. Ortiz contends that, “by reducing this concern, the ban on revealing

settlements is narrowly tailored to serve the compelling state interest of encouraging settlements

and preventing frivolous lawsuits,” and so “is constitutional.” Ortiz Response at 3 (citing

Kamasinski v. Judicial Review Council, 44 F.3d 106, 111 (2d Cir. 1994)). Ortiz then argues that

Landmark Communications v. Virginia is inapposite, because that case, “like Kamasinki, [sic]




                                                 - 12 -
concerned confidentiality provisions regarding judicial investigation.” Ortiz Response at 3. Ortiz

argues that the “Supreme Court made a point to limit the holding,” and asserts that Landmark

Communications v. Virginia addresses only “‘whether the First Amendment permits the criminal

punishment of third persons who are strangers to the inquiry, including the news media, for

divulging or publishing truthful information regarding confidential proceedings of the Judicial

Inquiry and Review Commission.’” Ortiz Response at 3 (quoting Landmark Commc’ns v.

Virginia, 435 U.S. at 837). Ortiz distinguishes this case, because “Madden is not a stranger to the

proceedings, as she was a party to the underlying litigation.” Ortiz Response at 3. Ortiz

acknowledges that, while Madden cites “cases that indicate that it may be impermissible to punish

a party for violating confidentiality rules, none of them are binding precedent on this Court, as

they are all from state courts, federal district courts, or circuit courts other than the Tenth.” Ortiz

Response at 3-4. Ortiz also argues that Kamasinski v. Judicial Review Council “clearly shows

[that] there is substantial disagreement on the issue” and asserts that Madden’s cited cases do not

pertain to requirements that “a party to ordinary litigation keep the details of a settlement

confidential.” Ortiz Response at 4. “Quite simply,” Ortiz avers, “all that Plaintiff can say is that

there is a possibility that she will prevail on the merits.” Ortiz Response at 4. Ortiz contends that

this possibility is insufficient to meet the “heightened showing” which Ortiz argues applies to the

Motion. Ortiz Response at 4.

        Ortiz next argues that, even if § 15-7-9(C) is unconstitutional, Madden waived her ability

to pursue her claim. See Ortiz Response at 4. Ortiz also argues that, “to the extent that Plaintiff

had a constitutional right to reveal . . . her settlement within the first 180 days, she contracted away

that right,” because “her attorneys were aware of the statute in question prior to the settlement.”




                                                 - 13 -
Ortiz Response at 4. Ortiz contends that the First Amendment “‘does not confer . . . a constitutional

right to disregard promises that would otherwise be enforced under state law.’” Ortiz Response at

4 (quoting Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991)(alteration in Ortiz Response)).

Ortiz notes that Madden says that her settlement agreement with the State of New Mexico “does

not contain any confidentiality provision,” but contends that Madden settled that case after Ortiz’s

opinion column in the Albuquerque Journal. Ortiz Response at 4. Ortiz also asserts that Risk

Management informed Madden’s counsel of the confidentiality statute before Madden settled her

case. See Ortiz Response at 12. Ortiz accordingly argues that Madden knew that her settlement

would be subject to § 15-7-9(C), and so Madden “waiv[es] any claim that confidentiality provision

was unconstitutional.” Ortiz Response at 5. Ortiz accordingly asserts that Madden is unlikely to

prevail on the merits. See Ortiz Response at 5.

       Ortiz next argues that Madden is unlikely to suffer irreparable injury if the Court does not

issue the preliminary injunction. See Ortiz Response at 5. Ortiz notes Madden’s assertion that

constitutional violations amount to irreparable harm, but Ortiz contends that § 15-7-9(C) is

constitutional and so Madden will suffer no harm in an injunction’s absence. See Ortiz Response

at 5. Ortiz also characterizes the Torrez Response as committing the Second Judicial District

Attorney’s Office to forego all prosecutions of § 15-7-9(C) violations and accordingly argues that

Madden will not be prosecuted if she publishes her settlement’s details. See Ortiz Response at 5.

       Ortiz then argues that “the balancing of the equities favors Ortiz.” Ortiz Response at 5

(capitalization altered). Ortiz contends that “[i]t is likely that the confidentiality statute factored

into the decisions by both Plaintiff and the General Services Department to enter into the earlier

settlement agreement.” Ortiz Response at 6. Ortiz alleges that Madden is “attempting to eliminate,




                                                - 14 -
after the fact, part of the basis for the settlement agreement.” Ortiz Response at 6. “Plaintiff’s

actions thus render her the inequitable party,” Ortiz contends. Ortiz Response at 6.

        Finally, Ortiz says that Madden’s requested preliminary injunction would not serve the

public interest. See Ortiz Response at 6. Ortiz argues that “the State of New Mexico entered into

many settlement agreements under the reasonable belief that these agreements would be kept

confidential for 180 days.” Ortiz Response at 6. Madden’s requested preliminary injunction, Ortiz

contends, “will be a great detriment to the State, which had to pay . . . to settle these suits, but does

not derive the benefit of confidentiality.” Ortiz Response at 6. Ortiz argues, therefore, that an

injunction “will be a substantial loss to the State of New Mexico and, by extension, the public.”

Ortiz Response at 6. “Accordingly,” Ortiz asserts, “even though it may be in the public interest to

protect constitutional rights, it is also in the public interest to protect the state from frivolous

lawsuits and other harms that the temporary confidentiality provisions prevent.” Ortiz Response

at 6 (citing Turner v. Mem’l Med. Ctr., 911 N.E.2d 369, 378 (Ill. 2009)). Ortiz does not address

Madden’s request that the Court waive the security requirement, but asks that the Court deny the

Motion. See Ortiz Response at 6.

        4.      The Reply.

        Madden replies. See Reply in Support of Motion for Preliminary Injunction at 1, filed

October 14, 2019 (Doc. 9)(“Reply”). Madden begins by asserting that she seeks a prohibitory

injunction, not a mandatory one, and so the Motion “is not subject to the heightened showing

required of mandatory injunctions.” Reply at 1. Madden says that the injunction which she seeks

would “prohibit[] Defendants from enforcing NMSA 1978, Section 15-7-9(C) (1981) during the

pendency of this case.” Reply at 1. Such an injunction, Madden argues, is defined properly as




                                                 - 15 -
prohibitive. See Reply at 1 (citing Dominion Video Satellite, Inc. v. Echostar Satellite Corp., 269

F.3d 1149, 1155 (10th Cir. 2001)). Madden contends that Ortiz’ argument contradicts the

Motion’s “plain text.” Reply at 1. Madden asserts that Ortiz “cites no authority for the idea that

an otherwise prohibitory injunction becomes mandatory solely because an agency head will

instruct subordinates to comply with the prohibition.” Reply at 2. Ortiz’ argument, Madden

asserts, “suggests that every injunction sought against an organization or its officers would be a

mandatory injunction,” because all injunctions against organizations entail some expectation that

the organizations’ directors must order the organizations’ agents to comply. Reply at 2.

       Madden cites a previous instance in which the Court “granted preliminary injunctions

against agency heads without requiring a heightened showing that the injunction was prohibitory

in nature.” Reply at 2 (citing Navajo Health Found. v. Burwell, 100 F. Supp. 3d. 1122 (D.N.M.

2015)(Browning, J.)). Madden asserts that, in that case, “[t]he determining factor was not whether

any official would be required to act affirmatively but [rather] the ‘negligible chance that the Court

will find itself having to perpetually supervise the preliminary injunction.’” Reply at 2 (quoting

Navajo Health Found. v. Burwell, 100 F. Supp. 3d at 1170). Madden argues that, when compliance

is “‘readily ascertainable,’” an injunction places minimal burdens on the issuing court, and so such

an injunction is not disfavored. Reply at 2 (quoting Navajo Health Found. v. Burwell, 100 F. Supp.

3d at 1170). Madden avers that her requested injunction “will not place a heavy burden on the

court and is therefore not disfavored.” Reply at 2. Madden says that “Ortiz suggests that his

argument might differ if his department was the Defendant,” but Madden asserts that Ex Parte

Young, 209 U.S. 123 (1908), precludes such a suit. Reply at 2.




                                                - 16 -
       Madden next reasserts her argument that she is likely to succeed on the merits. See Reply

at 3. Madden argues that Ortiz’ stated rationales -- that § 15-7-9(C) protects the State from

frivolous copycat lawsuits -- “fail[] for several reasons.” Reply at 2. Madden asserts, first, that

Ortiz “offers no authority that concern over ‘copycat’ frivolous lawsuits is sufficiently compelling

to override the First Amendment right to discuss government conduct.” Reply at 3. Madden

argues, second, that § 15-7-9(C) is not narrowly tailored, because it provides that the 180-day

confidentiality period applies regardless whether a case settles, and bans “disclosure of all claims,

even meritorious ones.” Reply at 3. Madden contends that meritorious claims are unlikely to

inspire similar, but frivolous, claims. See Reply at 3. Madden also notes that “frivolous lawsuits

are independently punishable by the tort of malicious abuse of process.” N.M. R. Ann. 1-011.

Reply at 3 (citing Durham v. Guest, 2009-NMSC-007, 204 P.3d 19). Madden accordingly argues

that Ortiz’ stated government interest is “‘too negligible and remote to justify’” § 15-7-9(C)’s

“‘blanket prohibition.’” Reply at 3 (quoting Stilp v. Contino, 613 F.3d at 415). Madden argues,

third, that “the sole case on which the Secretary relies, Kamasinki v. Judicial Review Council [sic],

. . . supports Plaintiff’s position.” Reply at 4. Madden contends that the statute at issue in that

case “was far narrower than Section 15-7-9 . . . and the state interests identified were closely linked

to” to the records whose disclosure the statute prohibited. Reply at 4 (citing Kamasinski v. Judicial

Review Council, 44 F.3d at 109-10). Madden argues that the United States Court of Appeals for

the Second Circuit, in Kamasinski v. Judicial Review Council, “made clear that the Court would

have no trouble rejecting” a statute like § 15-7-9(C). Reply at 4.

       Madden next disputes Ortiz’ argument that she waived her challenge to § 15-7-9(C). See

Reply at 4. Madden argues that her settlement agreement with General Services does not include




                                                - 17 -
a contractual confidentiality provision and that the parties could have bargained one if either side

desired. See Reply at 4. Madden also avers that § 15-7-9(C) “applies regardless whether the case

settles” and argues that, “[b]ecause the settlement did not alter the statute’s purported application,

it is difficult to see how the statute was implicitly incorporated into the contract.” Reply at 5.

Madden asserts, further, that “[t]here was no consideration offered or given for an alleged waiver

of constitutional rights.” Reply at 5 (citing Heye v. Am. Golf Corp., 2003-NMCA-138, ⁋ 12, 80

P.3d 495). Even if the settlement agreement amounts to a waiver, Madden argues, unconstitutional

laws are void ab initio, and so § 15-7-9(C), if unconstitutional, cannot impose duties upon Madden.

See Reply at 5. “Finally,” Madden argues that Ortiz’ cited case on this point is inapplicable. Reply

at 5. Madden contends that in Cohen v. Cowles Media Co., the parties agreed upon confidentiality,

and that this agreement was central to the Supreme Court’s holding. See Reply at 5-6 (citing

Cohen v. Cowles Media Co., 501 U.S. at 665, 671). Madden also asserts that, “in Cohen, the state

doctrine of promissory estoppel was a law of general applicability,” while “§ 15-7-9 is not

generally applicable,” because it “applies to a particular class of people (individuals with claims

against the state) and restricts their speech based on its content (records created or maintained by

the State Risk Management Division).” Reply at 6 (citing Cohen v. Cowles Media Co, 501 U.S.

at 670).

       Madden next returns to her argument that she will suffer irreparable harm in the

injunction’s absence. See Reply at 6. While Ortiz disputes § 15-7-9(C)’s constitutionality,

Madden says that Ortiz concedes that “Madden has at least alleged a constitutional violation.”

Reply at 6 (citing Notice of Removal, filed September 18, 2019 (Doc. 1))(emphasis in Reply).

Madden contends that injunctive relief is proper when a plaintiff alleges a continuing constitutional




                                                - 18 -
violation. See Reply at 6 (citing Fish v. Kobach, 840 F.3d 710 (10th Cir. 2016)). Madden also

argues that the Torrez Response does not mitigate the risk of prosecution, because Torrez says

only that another government entity must originate a criminal referral for prosecution to

commence, and Madden opines that, if General Services made such a referral, the Second Judicial

District Attorney’s office would “[p]resumably” prosecute Madden. Reply at 7 (citing Torrez

Response at 1). Madden further contends that the statute’s existence chills her speech and that of

those, like her, who have litigated against New Mexico State government entities within the past

180 days. See Reply at 7 (citing Wilson v. Stocker, 819 F.3d 943, 946 (10th Cir. 1987)). Madden

asserts that her “injury continues so long as the Defendants are not enjoined from enforcing Section

15-7-9(C).” Reply at 7.

       Turning to the preliminary injunction test’s next prongs, Madden argues that “the balance

of equities favors a preliminary injunction,” because “‘[w]hen a constitutional right hangs in the

balance . . . even a temporary loss usually trumps any harm to the defendant.’” Reply at 7 (quoting

Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d at 806). Madden also asserts that a

preliminary injunction would serve the public interest in ensuring that “‘public officials do not

engage in conduct that violate the constitutional rights of another citizen.’” Reply at 8 (quoting

Planned Parenthood Ass’n v. Utah, 828 F.3d at 1266, and citing Awad v. Ziriax, 670 F.3d 1111,

1132 (10th Cir. 2012)). Madden says that, “[d]espite this precedent,” Ortiz argues that New

Mexico’s “reliance on an unconstitutional statute is grounds to deny a preliminary injunction.”

Reply at 8 (citing Ortiz Response at 6). Madden notes that Ortiz’ cited case, Turner v. Memorial

Medical Center, recognizes a “general public interest in deterring lawsuits,” but Madden asserts

that First Amendment rights outweigh this interest. Reply at 9 (citing Turner v. Mem’l Med. Ctr.,




                                               - 19 -
233 Ill. 2d at 507). Finally, Madden argues that Ortiz’ stated public interest is minimal, because

§ 15-7-9(C)’s “value in deterring frivolous lawsuits is entirely speculative.” Reply at 9. Madden

says that “Ortiz makes no showing that frivolous lawsuits against the State were especially

problematic prior to enactment of this statute or that other sanctions are insufficient to deter

frivolous lawsuits.” Reply at 9. Madden, thus, argues that the balance of equities favors her

requested preliminary injunction, which would not be against the public interest. See Reply at 8-

9. Madden accordingly requests that the Court grant the preliminary injunction.

       5.      The Hearing.

       The Court held a hearing on February 5, 2020. See Tr. at 1. Madden began the hearing by

testifying as a fact witness. See Tr. at 3:5-6 (Stalter). Madden described the origins of her IPRA

litigation against General Services. See Tr. at 4:1-7 (Stalter, Madden). Madden litigated a lengthy

divorce proceeding which led to a four-day trial in November, 2017. See Tr. at 4:4-7 (Stalter,

Madden). After the trial, Madden and her attorney believed that the State district judge treated her

unfairly and suspected a conflict of interest or partiality towards Madden’s opposing counsel. See

Tr. at 4:11-25 (Stalter, Madden).     Madden discovered that opposing counsel had previously

represented the judge in separate litigation. See Tr. at 4:23-5:2 (Stalter, Madden). Madden said

that, while she appealed the State district judge’s ruling in the divorce matter, she also submitted

an IPRA request for records relating to the State district judge’s relationship with Madden’s

opposing counsel. See Tr. at 5:6-12 (Stalter, Madden). Madden said that General Services did not

respond to the IPRA request, so she sued General Services in New Mexico State court on an IPRA

cause of action. See Tr. at 5:22-6:5 (Stalter, Madden). Madden testified that she settled the IPRA

suit with General Services on August 15, 2019. See Tr. at 6:10 (Madden). Madden said that,




                                               - 20 -
before she signed the settlement agreement, her attorney “made [her] aware that there is a statute

of nondisclosure for 180 days for any lawsuit with the state whether it settled or not.” Tr. at 8:2-

5 (Madden).

       Madden said that, after settling, she “found it suspicious that we weren’t getting the records

regarding the judge and opposing counsel, and that it was just part of the bigger picture. And I

wanted to tell my story, expose wrongdoing . . . .” Tr. at 8:18-22 (Madden). She testified that she

wants to “[s]hare [her story] with anybody I wanted regarding what came after we had to sue for

records.” Tr. at 8:25-9:1 (Madden). Madden said that, on August 20, 2019, she sat for an interview

with a local newspaper, in which she discussed her “divorce, . . . discovery of a potential conflict

of interest, having to sue for records, and not being allowed to discuss settlement,” although she

disclosed the settlement’s existence. Tr. at 9:12-23 (Stalter, Madden). Madden stated that Risk

Management and General Services have not contacted her regarding her eligibility to discuss the

settlement’s details, and she does not know whether she is “allowed to talk about it or not.” Tr. at

10:16-17 (Madden). See id. at 10:2-11 (Stalter, Madden). Madden said that, if not for § 15-7-9(C),

she would share her story, which she “believes to be absurd.” Tr. at 10:18-22 (Stalter, Madden).

On cross-examination, Madden acknowledged that she was “fully aware” of § 15-7-9(C) when she

signed the settlement agreement. Tr. at 11:12-14 (Marcus, Madden). Madden testified that she

has never been “threatened with prosecution regarding the statute.” Tr. at 11:22-24 (Marcus,

Madden).

       The Defendants called David Pardo to testify. See Tr. at 13:7-8 (Marcus). Pardo said that

he is an assistant district attorney and records custodian for the Second Judicial District Attorney’s

Office. See Tr. at 13:22-23 (Pardo). Pardo said that the Second Judicial District Attorney’s Office




                                                - 21 -
maintains an electronic records database, which allows him to search prosecutions by statute. See

Tr. at 14:12-19 (Marcus, Pardo). The database’s records begin in 1983, Pardo testified. See Tr.

at 15:1-2 (Marcus, Pardo). Pardo stated that he searched the database and found no records that

the Second Judicial District Attorney’s Office had prosecuted a § 15-7-9(C) violation. See Tr. at

15:12-14 (Pardo). Pardo said that this office has no “intention of prosecuting anybody under that

statute” for a “number of reasons,” including Madden’s lawsuit and a suspicion that the New

Mexico Legislature may amend § 15-7-9. Tr. at 15:17-23 (Pardo). On cross-examination, Pardo

clarified that the database would not record instances where a separate government entity referred

a matter for prosecution, but which the Second Judicial District Attorney’s Office declined to

prosecute. See Tr. at 16:13-17 (Stalter, Pardo). Pardo stated that his office has no way to

independently learn of a violation, because district attorney’s offices are typically unaware of any

underlying settlement agreements about which prosecutors could establish whether a public

statement amounts to a § 15-7-9(C) violation. See Tr. at 17:5-14 (Pardo). Pardo also stated that

the Second Judicial District Attorney’s Office will not prosecute § 15-7-9(C) violations “until the

law is clarified.” Tr. at 18:9-10 (Pardo). Pardo asserted that he is “vested with authority . . . to

bind [his] superiors to that” commitment. Tr. at 18:15-17 (Stalter, Pardo). Pardo agreed, however,

that “there has been no written official statement of policy.” Tr. at 18:21-23 (Stalter, Pardo).

       The parties then turned to their legal arguments. See Tr. at 21:20-24 (Court, Stalter). The

Court asked Madden “the exact relief” that she wants, Tr. at 22:1 (Court,) and Madden responded

that she requests “an order on a preliminary injunction prohibiting the defendants from enforcing

section 15-7-9 against any private claimant, meaning someone who is not an employee of the State

of New Mexico,” Tr. at 22:2-7 (Stalter). Madden acknowledged that her requested injunction




                                               - 22 -
exceeds this case’s scope, because she asserts a facial challenge to § 15-7-9(C). See Tr. at 22:10-

14 (Stalter). Turning to her case’s merits, Madden contended that Supreme Court caselaw

demonstrates that “the Government’s interest in prohibiting a private claimant from talking about

their own claims is just not sufficient to overcome the First Amendment.” Tr. at 23:17-21 (Stalter).

Madden also asserted that, under Kamasinski v. Judicial Review Council, states may properly

“keep things confidential at a preliminary or probable cause stage,” but he argued that § 15-7-9(C)

amounts to a blanket confidentiality rule. Tr. at 25:1-8 (Stalter). Madden asserted that no

government interest justifies § 15-7-9(C)’s prohibition. See Tr. At 25:6-9 (Stalter). The Court

responded that, in federal court, several matters are kept confidential, such as government

informants, juvenile proceedings, and trade secrets. See Tr. at 25:10-15 (Court). Madden responds

that, for such matters, “there is typically a specific finding” for each case in which a court deems

confidentiality justified, or a rule that automatically applies to specific records or to a specific case

type. Tr. at 25:18-24 (Stalter). Madden argued that, in contrast, § 15-7-9(C) “has none of those

[rationales] that pertain to criminal harms, national security or trade secrets,” but rather applies to

“every claim at any stage up until it’s concluded and 180 days passed.” Tr. at 26:1-6 (Stalter).

Madden also asserted that, even without § 15-7-9(C), the State of New Mexico may further its

stated interests by insisting on confidentiality provisions in its settlement agreements. See Tr. at

27:17-21 (Stalter). Madden next argued that the heightened standard for mandatory injunctions is

inapplicable here, because she seeks a prohibitory injunction. See Tr. at 27:24-2 (Stalter). Madden

also contended that Ortiz has the burden to prove that § 15-7-9(C) satisfies strict scrutiny. See Tr.

at 28:4-5 (Stalter).




                                                 - 23 -
        Ortiz then argued that § 15-7-9(C) is constitutional, and so Madden is unlikely to prevail

on the merits. See Tr. at 28:19-22 (Marcus). Section 15-7-9(C), Ortiz asserted, “prohibits the

divulging of . . . confidential information” for 180 days. Tr. at 28:22-24 (Marcus). Ortiz argued

that the 180-day period is “narrowly tailored to serve a compelling state interest and that is the

copy cat lawsuits and also to encourage settlements.” Tr. at 28:25-29:3 (Marcus). Ortiz opined

that “the state is going to be more willing to enter into these settlements if they are aware that there

is this 180[-]day period where the settlements are not going to be divulged.” Tr. at 29:3-6

(Marcus). Ortiz also contended that the statute is “viewpoint neutral,” because its blanket

confidentiality rule does not distinguish between whether a statement is “pro settlement or against

it,” and “has nothing to do with whether the statement is disparaging the state or nondisparaging

. . . and it’s not a prior restraint.” Tr. at 29:7-12 (Marcus). Ortiz distinguished Landmark

Communications v. Virginia by arguing that the case “concerned people who were strangers to the

proceeding.” Tr. at 29:21-24 (Marcus). Section 15-7-9(C), Ortiz argued, applies to those who

“entered into a settlement agreement of her own free will knowing that she would be subjected to

the statute.” Tr. at 29:25-30:3 (Marcus).

        Ortiz then argued that the Second Judicial District Attorney’s commitment to abstain from

prosecuting § 15-7-9 violations means that Madden will not suffer irreparable harm in an

injunction’s absence. See Tr. at 30:14-16 (Marcus). Ortiz also asserted that Madden seeks a

mandatory injunction, “because no one is actually being prosecuted right now,” and characterized

Madden’s request as “asking . . . the Second [Judicial District Attorney] to go around [and say]

‘don’t refer these cases, don’t do that.’” Tr. at 30:18-21 (Marcus). Ortiz next asserted that equity

favors denying the Motion, because General Services “entered into this settlement agreement




                                                 - 24 -
believing that the confidentiality provision would hold,” such that an injunction “would undermine

one of the fundamental background facts that supported the idea of this settlement agreement.”

Tr. at 31:21-32:2 (Marcus).

       Madden responded that § 15-7-9(C) does not encourage settlements, “because it applies

regardless of whether a settlement is entered or not,” and regardless of a case’s outcome or

disposition. Tr. at 33:23-34:4 (Stalter). Although Madden asserted that bargained-for agreements

between the State and private claimants serve adequately New Mexico’s stated interest, Madden

acknowledged that such agreements would not bind third parties or news media. See Tr. at 34:12-

22 (Court, Stalter). Madden also asserted that the Motion is not moot, because “[n]obody seems

to know when the claim has been placed on closed status,” which will trigger the 180-day

confidentiality period. Tr. at 35:25-36:1 (Stalter). Madden said that, if the IPRA case’s dismissal

triggers the confidentiality period, then a month still remains “in which she could have the benefit

of her First Amendment rights.” Tr. at 36:3-5 (Stalter). Madden continued that, after her

confidentiality period expires, the Motion will still present a controversy, because the

confidentiality requirement is “capable of repetition yet evading review, which means that it can

be considered by the Court even if it otherwise might be considered moot.” Tr. at 36:7-13 (Stalter).

       6.      The New Mexico Legislature Takes Up § 15-7-9(C).

       The Second Session of the 54th Legislature of the State of New Mexico began on January

21, 2020. See New Mexico Legislature, “Session Dates,” www. nmlegis.gov (last accessed Feb.

19, 2020). Legislators proposed two bills that would amend § 15-7-9(C) to eliminate the statute’s

criminal penalties and 180-day confidentiality period. See, e.g., SB 64, PUBLIC RECORDS

PERTAINING TO CERTAIN CLAIMS; SB 145, CHANGES TO PUBLIC RECORDS




                                               - 25 -
REPORTING. SB 64 “remov[es] the one-hundred-eighty-day delay in releasing public records

pertaining to against governmental entities,” “chang[es] and remov[es] the events that trigger

release of public records,” and “eliminat[es] criminal penalties for revealing confidential records

pertaining to certain claims against governmental entities[.]” SB 64 at 1:11-20 (capitalization

altered). SB 64 makes records “pertaining to claims for damages or other relief against any

governmental entity or public officer” subject to public inspection immediately after final

judgment is issued or a “settlement agreement is signed by all of the parties.” SB 64 at 2:8-3:4

(capitalization altered).

        On February 8, 2020, the New Mexico Senate passed unanimously SB 64. See New

Mexico       Legislature,     “2020      Regular        Session     -     SB      64:      Actions,”

https://www.nmlegis.gov/Legislation/Legislation?chamber=S&legType=B&legNo=64&year=20

(last accessed Feb. 19, 2020)(“SB 64: Actions”). On February 17, 2020, the New Mexico House

of Representatives unanimously passed SB 64. See SB 64 Actions. SB 64 is, accordingly,

awaiting the Governor of New Mexico’s signature. The Constitution of New Mexico provides

that enacted legislation “shall go into effect ninety days after the adjournment of the legislature

enacting them,” unless the Legislature designates the law as “necessary for the preservation of the

public peace, health or safety.” N.M. Const. Art. IV § 23. SB 64 does not contain such an

emergency clause and does not specify any effective date. The Second Session of the 54th

Legislature of the State of New Mexico ended at noon on February 20, 2020. See Session Dates

at 1. If the Governor of New Mexico approves SB 64 -- which appears likely -- the law will go

into effect on May 20, 2020. Accordingly, § 15-7-9(C) will persist in its current form until at least

May 20, 2020.




                                               - 26 -
                                LAW REGARDING STANDING

        A federal court may hear cases only where the plaintiff has standing to sue. Standing has

two components.      First, standing has a constitutional component arising from Article III’s

requirement that federal courts hear only genuine cases or controversies. Second, standing has a

prudential component. See Habecker v. Town of Estes Park, Colo., 518 F.3d 1217, 1224 n.7 (10th

Cir. 2008)(noting that prudential standing concerns may prevent judicial resolution of a case even

where constitutional standing exists). The burden of establishing standing rests on the plaintiff.

See, e.g., Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 104 (1998). The plaintiff must

“allege . . . facts essential to show jurisdiction. If they fail to make the necessary allegations, they

have no standing.” FW/PBS v. City of Dallas, 493 U.S. 215, 231 (1990)(internal citations and

quotations omitted). Moreover, where the defendant challenges standing, a court must presume

lack of jurisdiction “unless the contrary appears affirmatively from the record.” Renne v. Geary,

501 U.S. 312, 316 (1991)(quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 546

(1986))(internal quotation marks omitted). “It is a long-settled principle that standing cannot be

inferred argumentatively from averments in the pleadings but rather must affirmatively appear in

the record.” Phelps v. Hamilton, 122 F.3d 1309, 1326 (10th Cir. 1997)(quoting FW/PBS v. City

of Dallas, 493 U.S. at 231)(citations omitted)(internal quotation marks omitted).

        1.      Article III Standing.

        “Article III of the Constitution limits the jurisdiction of federal courts to Cases and

Controversies.” San Juan Cty., Utah v. United States, 503 F.3d 1163, 1171 (10th Cir. 2007)(en

banc). See U.S. Const. art. III, § 2. “In general, this inquiry seeks to determine ‘whether [the

plaintiff has] such a personal stake in the outcome of the controversy as to assure that concrete




                                                 - 27 -
adverseness which sharpens the presentation of issues upon which the court so largely depends for

illumination.’”   Wyoming ex rel. Crank v. United States, 539 F.3d 1236, 1241 (10th Cir.

2008)(quoting Massachusetts v. EPA, 549 U.S. 497, 539 (2007))(internal quotation marks

omitted). “[A] suit does not present a Case or Controversy unless the plaintiff satisfies the

requirements of Article III standing.” San Juan Cty., Utah v. United States, 503 F.3d at 1171. To

establish standing, a plaintiff must show three things: “(1) an injury in fact that is both concrete

and particularized as well as actual or imminent; (2) a causal relationship between the injury and

the challenged conduct; and (3) a likelihood that the injury would be redressed by a favorable

decision.” Protocols, LLC v. Leavitt, 549 F.3d 1294, 1298 (10th Cir. 2008)(internal quotation

marks omitted).

        “Standing is determined as of the time the action is brought.” Smith v. U.S. Court of

Appeals, for the Tenth Circuit, 484 F.3d 1281, 1285 (10th Cir. 2007)(quoting Nova Health Sys. v.

Gandy, 416 F.3d 1149, 1154 (10th Cir. 2005)). In Smith v. U.S. Court of Appeals, for the Tenth

Circuit, the Tenth Circuit rejected a plaintiff’s standing to challenge the Colorado appellate courts’

practice of deciding cases in non-precedential, unpublished opinions, which the plaintiff asserted

allowed courts to affirm incorrect decisions without interfering with official, “published” law. 484

F.3d at 1285. The Tenth Circuit noted that the plaintiff had recently taken his state appeal and,

therefore,

       was in no position to challenge the adequacy of state appellate review in cases
       culminating in unpublished opinions unless he could show that he would in fact
       receive such review from the state court of appeals (and from the state supreme
       court as well, if it took the case on certiorari).

484 F.3d at 1285.




                                                - 28 -
       By contrast, in Nova Health Systems v. Gandy, the Tenth Circuit found that abortion

providers had standing to challenge an Oklahoma parental-notification law on the grounds that

they were in imminent danger of losing patients because of the new law. See 416 F.3d at 1154.

Although finding standing, the Tenth Circuit was careful to frame the issue as whether, “as of June

2001 [the time the lawsuit was filed],” Nova Health faced any imminent likelihood that it would

lose some minor patients seeking abortions. 416 F.3d at 1155. Moreover, while focusing on the

time of filing, the Tenth Circuit allowed the use of evidence from later events -- prospective

patients lost because of the notification law after the lawsuit began -- to demonstrate that the

plaintiff faced an imminent threat as of the time of filing. See 416 F.3d at 1155.

       The mere presence on the books of an unconstitutional statute, in the absence of

enforcement or credible threat of enforcement, does not entitle anyone to sue, even if they allege

an inhibiting effect on constitutionally protected conduct that the statute prohibits. See Winsness

v. Yocom, 433 F.3d 727, 732 (10th Cir. 2006). “This does not necessarily mean that a statute must

be enforced against the plaintiff before he can sue.” Winsness v. Yocom, 433 F.3d at 732 (quoting

Ward v. Utah, 321 F.3d 1263, 1267 (10th Cir. 2003)). Where a plaintiff can show a “credible

threat of prosecution,” they can sue for prospective relief against enforcement. Winsness v.

Yocom, 433 F.3d at 732 (quoting Ward v. Utah, 321 F.3d at 1267). Thus, to satisfy Article III,

the “plaintiff’s expressive activities must be inhibited by an objectively justified fear of real

consequences, which can be satisfied by showing a credible threat of prosecution or other

consequences following from the statute’s enforcement.” Winsness v. Yocom, 433 F.3d at 732

(internal quotations omitted). See Wilson v. Stocker, 819 F.2d 943, 946 (10th Cir. 1987)(holding




                                               - 29 -
that the plaintiff has standing where he suffers “an ongoing injury resulting from the statute’s

chilling effect on his desire to exercise his First Amendment rights”).

       2.      Prudential Standing.

        “Prudential standing is not jurisdictional in the same sense as Article III standing.”

Finstuen v. Crutcher, 496 F.3d 1139, 1147 (10th Cir. 2007). Prudential standing consists of “a

judicially-created set of principles that, like constitutional standing, places limits on the class of

persons who may invoke the courts’ decisional and remedial powers.” Bd. of Cty. Comm’rs v.

Geringer, 297 F.3d 1108, 1112 (10th Cir. 2002)(internal quotation marks omitted). Generally,

there are three prudential-standing requirements: (i) “a plaintiff must assert his own rights, rather

than those belonging to third parties”; (ii) “the plaintiff’s claim must not be a generalized grievance

shared in substantially equal measure by all or a large class of citizens”; and (iii) “a plaintiff’s

grievance must arguably fall within the zone of interests protected or regulated by the statutory

provision or constitutional guarantee invoked in the suit.” Bd. of Cty. Comm’rs v. Geringer, 297

F.3d at 1112 (internal quotation marks and citations omitted).

       Traditionally, federal courts framed the zone-of-interests test as an issue of prudential

standing. The Supreme Court recently clarified that the zone-of-interests analysis “is an issue that

requires us to determine, using traditional tools of statutory interpretation, whether a legislatively

conferred cause of action encompasses a particular plaintiff’s claim.” Lexmark Int’l v. Static

Control Components, 572 U.S. 118, 127 (2014). Statutory standing “extends only to plaintiffs

whose interests fall within the zone of interests protected by the law invoked.” Lexmark Int’l v.

Static Control Components, 572 U.S. at 127. Notably, the Supreme Court stated that it “often

‘conspicuously included the word ‘arguably’ in the test to indicate that the benefit of any doubt




                                                - 30 -
goes to the plaintiff.’” Lexmark Int’l v. Static Control Components, 527 U.S. at 130 (quoting

Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012)).

Moreover, the test “forecloses suit only when a plaintiff’s interests are so marginally related to or

inconsistent with the purposes implicit in the statute that it cannot reasonably be assumed that

Congress authorized the plaintiff to sue.” Lexmark Int’l v. Static Control Components, 527 U.S.

at 130 (internal quotation marks and citations omitted). This “lenient approach” preserves the

APA’s flexible judicial-review provisions. Lexmark Int’l v. Static Control Components, 527 U.S.

at 130.

                                             ANALYSIS

          The Court first interprets § 15-7-9(C) to conclude that the statute prohibits the disclosure

of litigation-related records that Risk Management maintains, but does not prohibit disclosure of

those record’s contents. Under this definition, the Court concludes that the statute does not prohibit

any behavior in which Madden seeks to engage. Additionally, that the Second Judicial District

Attorney’s Office committed itself to a policy of non-prosecution of § 15-7-9(C) violations -- a

statute which it has never prosecuted -- renders Madden’s asserted injury too speculative to grant

Article III standing. Finally, the Court concludes that, even if Madden has standing to pursue this

matter, the Second Judicial District Attorney’s non-prosecution policy renders this case moot.

Accordingly, the Court lacks subject-matter jurisdiction and dismisses the case without prejudice.

I.        SECTION 15-7-9(C) PROHIBITS THE DISCLOSURE OF LITIGATION-
          RELATED RECORDS THAT RISK MANAGEMENT MAINTAINS, BUT DOES
          NOT PROHIBIT DISCLOSURE OF THE RECORDS’ CONTENTS.

          To determine § 15-7-9(C)’s constitutionality and Madden’s entitlement to her requested

relief, the Court begins with the statute’s language. The statute states:




                                                 - 31 -
       A.      The following records created or maintained by the risk management
       division are confidential and shall not be subject to any right of inspection by any
       person not a state officer, member of the legislature or state employee within the
       scope of his official duties:

               (1)     records pertaining to insurance coverage; provided any
               record of a particular coverage shall be available to any public
               officer, public employee or governmental entity insured under such
               coverage; and

               (2)    records pertaining to claims for damages or other relief
               against any governmental entity or public officer or employee;
               provided such records shall be subject to public inspection by New
               Mexico citizens one hundred eighty days after the latest of the
               following dates:

                       (a)     the date all statutes of limitation applicable to
                       the claim have run;

                       (b)      the date all litigation involving the claim and
                       the occurrence giving rise thereto has been brought
                       to final judgment and all appeals and rights to appeal
                       have been exhausted;

                       (c)     the date the claim is fully and finally settled;
                       or

                       (d)     the date the claim has been placed on closed
                       status.

       B.      Records protected pursuant to Subsection A of this section shall be made
       available as necessary for purposes of audit or defense. Any person performing
       such audit or providing such defense shall keep such records confidential, except
       as required otherwise by law.

       C.      Any person who reveals records protected pursuant to Subsection A of this
       section to another person in violation of this section is guilty of a misdemeanor and
       shall, upon conviction, be fined not more than one thousand dollars ($1,000). The
       state shall not employ any person so convicted for a period of five years after the
       date of conviction.

N.M. Stat. Ann. § 15-7-9. Madden contends that Risk Management “has taken the position that

Section 15-7-9(C) . . . threatens criminal penalties for any person, including private citizens, who




                                                - 32 -
reveal covered records.” Motion ¶ 5, at 4. Madden attaches a statement from counsel for Risk

Management in which the Risk Management attorney asserts his reading of the statute:

               RMD’s position is that 15-7-9(C) applies to “Any person who reveals
       records.” This would include Plaintiff, so far as the settlement amount and the
       release itself, it automatically applies and does not require Plaintiff to “agree” to it,
       rather, they contend that they are informing Plaintiff of the consequences should
       she violate State statute.

Motion ¶ 5, at 4 (quoting Email from Douglas E. Gardner to Sean FitzPatrick (dated Aug. 12,

2019), filed September 18, 2019 (Doc. 1-1)). Ortiz asserts that the statute is “a ban on revealing

settlements.” Ortiz Response at 2.

       Because § 15-7-9 regulates government records’ confidentiality, the Court concludes that

IPRA is instructive. IPRA provides that “[e]very person has a right to inspect public records”

unless a specified exception precludes disclosure. N.M. Stat. Ann. § 14-2-1(A). IPRA’s purpose

is to promote an informed electorate and transparency in governmental affairs. See N.M. Stat.

Ann. § 14-2-5 (“Recognizing that a representative government is dependent upon an informed

electorate, the intent of the legislature in enacting the Inspection of Public Records Act is to ensure,

and it is declared to be the public policy of this state, that all persons are entitled to the greatest

possible information regarding the affairs of government and the official acts of public officers

and employees”); San Juan Agric. Water Users Ass’n v. KNME-TV, 2011-NMSC-011, ¶ 16, 257

P.3d 884, 888 (“IPRA is intended to ensure that the public servants of New Mexico remain

accountable to the people they serve.”). IPRA accordingly establishes a presumption that all

government records are subject to public inspection. See State ex rel. Newsome v. Alarid, 1977-

NMSC-076, ¶ 34, 568 P.2d 1236, 1243 (“The citizen’s right to know is the rule and secrecy is the

exception.”), superseded on other grounds by statute as stated in Republican Party of N.M. v. N.M.




                                                 - 33 -
Taxation & Revenue Dep’t, 2012-NMSC-026, ¶¶ 14-16, 283 P.3d 853, 855. IPRA requires each

public body of New Mexico to designate a records custodian to receive and respond to records

requests. See N.M. Stat. Ann. § 14-2-7. To ensure transparency, IPRA establishes procedure by

which “[a]ny person” can inspect public records. N.M. Stat. Ann. § 14-2-1(A). To ensure efficacy,

IPRA provides that a “person whose written request has been denied” may bring an enforcement

action, and a plaintiff who prevails in an enforcement action can obtain attorneys’ fees, costs, and

damages. See N.M. Stat. Ann. § 14-2-12.

       IPRA excepts from public inspection only eight narrowly drawn categories of records. See

N.M. Stat. Ann. § 14-2-6. “IPRA provides for eight exceptions . . . which further refine the

definition of ‘public record’ and highlight the broadness of the basic definition reflecting the

general presumption in favor of public access to records.” Edenburn v. N.M. Dep’t of Health,4

2013-NMCA-045, ¶ 17, 299 P.3d 424, 427. Courts of appeal of New Mexico interpret these

exceptions narrowly, requiring any exception to be stated expressly. See Edenburn v. N.M. Dep’t

of Health, 2013-NMCA-045, ¶ 17, 299 P.3d at 427. Further, caselaw reveals a policy of

transparency regarding disclosure of settlement records, even those the private entities maintain.

See State ex rel. Toomey v. City of Truth or Consequences,5 2012-NMCA-104, ¶ 10, 287 P.3d


       4
        The Court predicts that the Supreme Court of New Mexico would agree with Edenburn v.
N.M. Department of Health, that the court interprets narrowly IPRA’s exceptions, based on the
Court’s read of the Supreme Court of New Mexico’s opinion in San Juan Agriculture Water Users
Association v. KNME-TV, in which the Supreme Court of New Mexico described that IPRA
creates a presumption in favor of access, and stated that the right to inspect “must be freely
allowed” in the absence of specific statutes or countervailing public policy. 2011-NMSC-011, ¶
15, 150 N.M. 64, 257 P.3d 884, 888.

       5
        The Court predicts that the Supreme Court of New Mexico would agree with State ex rel.
Toomey v. City of Truth or Consequences that IPRA embodies a presumption of transparency
regarding settlement records, based on the Court’s read of the Supreme Court of New Mexico’s



                                               - 34 -
364, 371 (concluding that “IPRA’s broad language defining public records is clear that, absent an

express exemption from disclosure, public agencies must produce all records, even those held by

or created by a private entity ‘on behalf of’ the public agency”).

       This framework calls into question Ortiz’ reading of § 15-7-9(C).            Ortiz’ reading

contradicts general statutory construction rules and IPRA’s specific framework. IPRA is about

access to public records as a means to inform the electorate and guarantee governmental

transparency. See N.M. Stat. Ann. § 14-2-5. Ortiz’ reading confuses records with their contents

and would allow otherwise public documents to become confidential whenever those records

pertain to litigation against the state. The Court analogizes this distinction to the best evidence

rule. “The best evidence rule, set forth in Federal Rule of Evidence 1002, holds that ‘to prove the

content of a writing, recording, or photograph, the original writing, recording, or photograph is

required . . . .’” United States v. Phillips, 543 F.3d 1197, 1203-04 (10th Cir. 2008)(quoting Fed.

R. Evid. 1002). Rule 1002 of the Federal Rules of Evidence applies only when a proponent is

trying to prove the contents of a writing. See Fed. R. Evid. 1002. The rule is inapplicable where

the proponent does not seek to prove the contents: “The fact that a writing exists that describes or

records an event or a condition does not prevent testimony by knowledgeable witnesses about the

same event or condition[.]” Stephen A. Saltzburg, Michael M. Martin & Daniel J. Capra, Federal

Rules of Evidence Manual § 1002.02[1], at 1002-3 (2015). Regarding § 15-7-9(C), that a

settlement agreement exists as a record that Risk Management maintains does not prevent a party

from discussing that settlement’s details, absent an agreement to the contrary in the settlement



opinion in Faber v. King, in which the Supreme Court of New Mexico stated that “we have long
held that the public’s right to inspect documents is paramount.” 2015-NMSC-015, ¶ 28, 348 P.3d
173, 180.



                                               - 35 -
itself. Were it otherwise, the fact of a settlement, even one that lacks confidentiality agreements,

would render confidential something about which parties could otherwise speak freely. Using this

case as an example, Madden submitted an IPRA request to General Services for records related to

opposing counsel in her divorce proceedings. See Complaint ¶ 11, at 3. General Services did not

respond to Madden’s IPRA request, so she sued, alleging an IPRA violation. See Complaint

¶¶\ 12-13, at 3. As part of Madden’s settlement, she received the documents she requested. See

Complaint ¶ 14, at 3. Were Ortiz’ reading correct, § 15-7-9(C) would bar Madden from discussing

the content and existence of documents that were otherwise public under IPRA. See N.M. Stat.

Ann. § 14-2-1. Ortiz’ reading would allow information contained within otherwise public records

to become confidential whenever those records are disclosed pursuant to a settlement agreement.

Such a result does not flow from § 15-7-9(C)’s plain language and contradicts IPRA’s framework.

        This result “would thwart the very purpose of IPRA and mark a significant departure from

New Mexico’s presumption of openness at the heart of our access law.” State ex rel. Toomey v.

City of Truth or Consequences, 2012-NMCA-104, ¶ 26, 287 P.3d at 371. Further, Ortiz’ reading

contradicts rules of statutory construction. Although New Mexico courts interpret broadly IPRA’s

transparency provisions, all courts interpret criminal statutes narrowly. See United States v.

Sterling Islands, Inc., 391 F. Supp. 3d 1027, 1039 (D.N.M. 2019)(Browning, J.).              When

interpreting a criminal statute, “‘it must be strictly construed, and any ambiguity must be resolved

in favor of lenity.’” United States v. Garcia, 939 F. Supp. 2d 1216, 1227 (D.N.M. 2013)(Browning,

J.)(quoting Scheidler v. Nat’l Org. for Women, Inc., 537 U.S. 393, 408 (2003)).

       With these principles in mind, the Court considers what § 15-7-9(C) prohibits Madden

from doing. Madden entered into a settlement agreement with General Services in August, 2019.




                                               - 36 -
The settlement agreement “pertain[s] to claims for damages or other relief against [a]

governmental entity.” N.M. Stat. Ann. § 15-7-9(A)(2). Because fewer than 180 days have elapsed

since Madden entered into the settlement agreement, or since final judgment was entered in

Madden’s suit, § 15-7-9(C)’s prohibition is in effect. See N.M. Stat. Ann. § 15-7-9(A)(2). Section

15-7-9(C) prohibits only the settlement agreement’s disclosure. Section 15-7-9, accordingly,

prohibits Madden from revealing “records pertaining” to her litigation against General Services,

but only to the extent that Risk Management “created or maintained” those records. N.M. Stat.

Ann. § 15-7-9(A) (emphasis added). As discussed above, the Court concludes that § 15-7-9(C)

does not render confidential that which is otherwise subject to public inspection, simply because a

record “pertain[s]” to a settlement agreement or litigation. Madden can testify about the records

that she received pursuant to the IPRA suit and about the IPRA suit’s settlement. The statute,

accordingly, does not prohibit Madden from revealing what she learned through her litigation

against General Services. Section 15-7-9(C), thus, prohibits the settlement agreement document’s

disclosure.

II.    MADDEN DOES NOT HAVE STANDING TO SEEK AN INJUNCTION BARRING
       SECTION 15-7-9(C)’S ENFORCEMENT.

       Although the Defendants do not raise the issue, the Court considers, as it must, whether

Madden has standing to pursue this case, and whether this case is moot and, thus, whether the

Court has jurisdiction over this case. See Summers v. Earth Island Inst., 555 U.S. 488, 499

(2009)(asserting that courts have “an independent obligation to assure that standing exists,

regardless whether it is challenged by the parties.”); Koerpel v. Heckler, 797 F.2d 858, 861 (10th

Cir. 1986)(“Inasmuch as federal courts are courts of limited jurisdiction, the court may and, in fact,

has an obligation to inquire into its jurisdiction sua sponte.”). The Tenth Circuit has stated that




                                                - 37 -
“[e]ach plaintiff must have standing to seek each form of relief in each claim.” Bronson v.

Swensen, 500 F.3d 1099, 1106 (10th Cir. 2007). “Standing doctrine functions to ensure, among

other things, that the scarce resources of the federal courts are devoted to those disputes in which

the parties have a concrete stake.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 191 (2000) To establish Article III standing, a plaintiff must show that he or she has

(i) suffered an injury in fact that is (ii) traceable to the defendants and (iii) redressable by a

favorable ruling. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

       Whether a plaintiff pleads an injury-in-fact depends on the plaintiff’s cause of action and

requested relief. For example, “standing for retrospective relief may be based on past injuries [but]

claims for prospective relief require continuing injury.” PETA v. Rasmussen, 298 F.3d 1198, 1202

(10th Cir. 2002). Here, Madden alleges a First Amendment violation and requests prospective

relief. See Complaint 46, at 8. When a plaintiff alleges a First Amendment violation, “injury in

fact can be shown by alleging (1) an intention to engage in a course of conduct arguably affected

with a constitutional interest, but proscribed by statute, and (2) a credible threat of prosecution.”

Mink v. Suthers, 482 F.3d 1244, 1253 (10th Cir. 2007). A plaintiff can satisfy the injury-in-fact

requirement by showing that he or she faces a credible threat of prosecution for engaging in an

activity which the statute proscribes. See Mink v. Suther, 482 F.3d at 1253. The threat must be

“actual or imminent, not “conjectural” or “hypothetical.”’” Lujan v. Defs. of Wildlife, 504 U.S.

at 560 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)(quoting Los Angeles v. Lyons,

461 U.S. 92, 102 (1983))). The plaintiff must have an “objectively justified fear of real

consequences.” D.L.S. v. Utah, 374 F.3d 971, 975 (10th Cir. 2004). Nonetheless, a plaintiff need

not risk actual prosecution before challenging a statute’s constitutionality.         See Seffel v.




                                               - 38 -
Thompson, 415 U.S. 452, 459 (1974); Ward v. Utah, 321 F.3d 1263, 167 (10th Cir. 2003). As the

Supreme Court summarized:

       A plaintiff who challenges a statute must demonstrate a realistic danger of
       sustaining a direct injury as a result of the statute’s operation or enforcement. But
       one does not have to await the consummation of threatened injury to obtain
       preventive relief . . . . When the plaintiff has alleged an intention to engage in a
       course of conduct arguably affected with a constitutional interest, but proscribed by
       a statute, and there exists a credible threat of prosecution thereunder, he would not
       be required to await and undergo a criminal prosecution as the sole means of
       seeking relief.

Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)(citations omitted).

       Accordingly, a plaintiff challenging a statute’s constitutionality must demonstrate an

“objectively justified fear of real consequences.” D.L.S. v. Utah, 374 F.3d 971, 975 (10th Cir.

2004). The Tenth Circuit provides that, in this area of the law, “clarity prevails only at the poles,”

and envisions a spectrum along which the plaintiff’s asserted threat becomes more credible:

       At the “credible threat” pole lies pre-enforcement claims brought after the entity
       responsible for enforcing the challenged statute actually threatens a particular
       plaintiff with arrest or even prosecution. These claims can be juxtaposed with those
       situated at the “no credible threat” end of the spectrum. There the affirmative
       assurances of non-prosecution from a governmental actor responsible for enforcing
       the challenged statute prevents a “threat” of prosecution from maturing into a
       “credible” one . . . .

Bronson v. Swensen, 500 F.3d 1099, 1108 (10th Cir. 2007). Accordingly, plaintiffs lack standing

to challenge a statute’s constitutionality when the relevant district attorney or attorney general

concedes that the statute is unconstitutional and commits to abstain from prosecuting that statute’s

violations. See, e.g., Mink v. Suthers, 482 F.3d at 1248 (holding that a plaintiff lacked standing

where the prosecutor concluded that “the statute cannot be constitutionally enforced”); Winsness

v. Yocom, 433 F.3d at 731 (holding that a plaintiff lacked standing to challenge a flag-burning

statute where a district attorney, in response to a plaintiff’s lawsuit, signed an affidavit declaring




                                                - 39 -
that he no intention to prosecute because the statute’s constitutionality was “doubtful”); D.L.S. v.

Utah, 374 F.3d at 974 (holding that a plaintiff lacked standing to challenge Utah’s anti-bigamy

statute where two prosecutors stated in affidavits that they had no intention of prosecuting the

plaintiff and a recent Supreme Court case “snuffed out” any belief that the statute was

constitutional). Even where a plaintiff previously has been arrested under a statute, a district

attorney’s commitment not to prosecute may remove the threat of prosecution. See Mink v.

Suthers, 482 F.3d at 1253. Alternatively, standing exists when the entity responsible for enforcing

the challenged statute threatens the plaintiff or warns the plaintiff to refrain from a course of action.

See Steffel v. Thompson, 415 U.S. at 459 (war protester had standing to challenge state trespass

law after law enforcement warned him to stop handbilling and threatened him with arrest); Doctor

John’s, Inc. v. City of Roy, 465 F.3d 1150, 1156 (10th Cir. 2006)(adult bookstore owner had

standing to challenge city ordinance when city sent a letter stating that “appropriate legal action

will be commenced” if the bookstore did not comply with the ordinance).

        Here, Madden argues that she wishes to speak about her settlement with General Services

and share its details. See Tr. at 10:18-22 (Stalter, Madden). Madden also asserts a facial challenge

to § 15-7-9(C)’s constitutionality. See Tr. at 22:10-14 (Stalter). Madden resides in New Mexico’s

Second Judicial District. See Complaint ¶ 5, at 2.            Although the Second Judicial District

Attorney’s Office avers that the statute is constitutional, it does not oppose a preliminary

injunction, because it has no plans to prosecute § 15-7-9(C) violations in the Second Judicial

District. See Torrez Response at 1; Tr. at 20:6-12 (Stalter, Pardo). Section 15-7-9(C) prosecutions

must originate with General Services, which maintains the records whose confidentiality

§ 15-7-9(C) protects. See Tr. at 19-17-20 (Stalter, Pardo). If General Services is aware of a




                                                 - 40 -
violation, it typically must refer that violation to the relevant district attorney’s office, which then

may prosecute in its discretion. See Tr. 18:4-19 (Staler, Pardo). The Second Judicial District

Attorney’s Office asserted that it has never prosecuted § 15-7-9(C) violations. See Tr. at 15:12-14

(Pardo). The Second Judicial District Attorney’s Office also asserted that it will not prosecute

§ 15-7-9(C) violations in the future “until the law is clarified.” Tr. at 18:9-10 (Pardo). Pardo

explained that Torrez decided not to prosecute § 15-7-9(C) violations “in light of this lawsuit,”

and because the New Mexico Legislature may amend the statute in the current legislative session.

        Madden’s claim for prospective relief based upon New Mexico’s criminal prohibition

against revealing litigation-related records that Risk Management maintains does not rest on a

credible threat. Madden has never been charged, prosecuted, or threatened with prosecution under

§ 15-7-9(C). That the Second Judicial District Attorney’s Office has never prosecuted § 15-7-9(C)

violations, and avows that it will not prosecute § 15-7-9(C) violations in the future, undercuts

Madden’s assertion of a credible threat of prosecution. Further, Madden has not pointed the Court

to -- and the Court has not found independently -- any § 15-7-9(C) prosecutions outside the Second

Judicial District.

        Further, Madden does not propose engaging in any behavior that § 15-7-9(C) proscribes.

A plaintiff must allege “an intention to engage in a course of conduct arguably . . . proscribed by

[the] statute.” Babbitt v. United Farm Workers Nat’l Union, 442 U.S. at 298. Madden wishes to

“reveal and discuss her case and its outcome with friends, with family, on social media, and if

there is interest, with the news media.” Complaint ¶ 18, at 7. Madden asserts that § 15-7-9(C)

prevents her from “publicizing” her settlement. Motion at 5. Madden said that, if § 15-7-9(C) did

not constrain her, she would “try to publish an [article] about the whole thing,” and would “share




                                                 - 41 -
[her] story, which again [she] believe[s] to be absurd.” Tr. at 10:18-22 (Stalter, Madden). Madden

asserts that an injunction would enable her to “speak freely about her case.” Motion at 6. See Tr.

at 10:8-11 (Madden, Stalter).

II.    EVEN IF MADDEN HAS STANDING, THE CASE IS MOOT.

       There is some authority for the proposition that a defendant’s post-complaint assurances of

non-prosecution do not implicate standing, but rather go to a case’s mootness. See Nova Health

Sys. v. Gandy, 416 F.3d at 1155 (“As with all questions of subject matter jurisdiction except

mootness, standing is determined as of the date of the filing of the complaint.”) Here, when

Madden filed the Complaint, a private Risk Management contract attorney advised her that

§ 15-7-9(C) prohibits her from discussing the amount of her General Services settlement. See

Complaint ¶ 23, at 5. Although the Second Judicial District Attorney’s Office asserts that it has

never prosecuted § 15-7-9(C) violations, it did not commit to a policy of non-prosecution until the

February 5, 2020, hearing.

       Whether a case is moot is a more lenient standard than that use to determine whether a

plaintiff has standing. In Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC),

Inc., the Supreme Court elaborated on the differences between the standing and mootness

inquiries. See 528 U.S. at 189-92. The Supreme Court asserted that the Court of Appeals below

“confused mootness with standing,” which the Supreme Court asserted “is understandable, given

this Court’s repeated statements that the doctrine of mootness can be described as ‘the doctrine of

standing set in a time frame: the requisite personal interest that must exist at the commencement

of the litigation (standing) must continue throughout its existence (mootness).’” 528 U.S. at 189

(quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997)). The Supreme




                                              - 42 -
Court noted, however, that this standard “is not comprehensive,” because mootness doctrine is

oriented to prevent a defendant’s defeating a claim by merely stating that it will cease engaging in

wrongful conduct. 528 U.S. at 190. Such a defendant “bears the formidable burden[6] of showing

that it is absolutely clear the allegedly wrongful behavior could not reasonably be expected to

recur.” 528 U.S. at 190. While the defendant must demonstrate the case’s mootness, the plaintiff

must demonstrate standing at a case’s outset. See 528 U.S. at 190. The plaintiff must “establish

standing by demonstrating that, if unchecked by the litigation, the defendant’s allegedly wrongful

behavior will likely occur or continue, and that the ‘threatened injury [is] certainly impending.’”

528 U.S. at 190 (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). This distinction’s

upshot is that “there are circumstances in which the prospect that a defendant will engage in (or

resume) harmful conduct may be too speculative to support standing, but not too speculative to

overcome mootness.” 528 U.S. at 190. Policy also supports the distinction. The standing

requirement conserves judicial resources at the outset by ensuring that courts hear only disputes in

which the parties “have a concrete stake.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. at 191. Alternatively, the high mootness bar ensures that courts do not waste

judicial resources by abandoning a case at a more advanced stage. See 528 U.S. at 192.

       Courts are reluctant to base mootness on a defendant’s assurances that it will refrain from

the challenged conduct. See United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953). The


       6
         The Supreme Court presumably meant that the defendant holds the burden of persuasion,
rather than the burden of producing evidence, because mootness is jurisdictional. See Moongate
Water Co. v. Dona Ana Mut. Domestic Water Consumers Ass’n, 420 F.3d 1082, 1088 (10th Cir.
2005). If there is no longer a live case or controversy, rendering a case moot, the court loses
jurisdiction regardless whether the defendant proves it to be so. This reality is why courts have an
obligation to examine, sua sponte and throughout the proceedings, whether lack of standing or
mootness defeats jurisdiction. See Summers v. Earth Island Inst., 555 U.S. at 499.



                                               - 43 -
Supreme Court has described this standard as “heavy,” “stringent,” and “formidable” to ensure

that defendants cannot use promises to escape accountability. Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. at 170. The Tenth Circuit has found mootness where the

defendants demonstrate a reasonable certainty that the challenged conduct will not continue. See

Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004)(concluding that a case was moot,

because the defendant demonstrated that it had changed its practices to comply with federal law

and “[n]othing in the record suggests that Wichita Transit intends to resume its discontinued

practices”). The Tenth Circuit also has found mootness where a defendant foreswears, through

official policy channels, any intention of bringing criminal charges under an allegedly

constitutional statute. See Winsness v. Yocom, 433 F.3d at 736 (concluding that a case was moot

where a district attorney “categorically announce[s] that his office will bring no prosecutions under

the statute,” even though the plaintiff had been cited for violating the statute, because the

prosecutor also “quickly repudiat[ed] the citation”).

       Here, the Second Judicial District Attorney’s Office has committed itself to a policy of

non-prosecution. This case also differs from instances in which a defendant evades judicial

accountability by empty promises, because the Second Judicial District Attorney’s Office has

never prosecuted § 15-7-9(C). Although courts are “reluctant to deem a controversy moot based

on assurances from the defendants that they will not engage in unlawful activity again,” Winsness

v. Yocom, 433 F.3d at 736, here the Second Judicial District Attorney’s Office has never engaged

in the conduct that Madden alleges is unlawful. In Winsness v. Yocom, a plaintiff burned a symbol

onto a United State flag and hung the flag on his garage. See 433 F.3d at 729. A sheriff’s deputy

cited the plaintiff for flag abuse and confiscated the flag as evidence. See 433 F.3d at 729. After




                                               - 44 -
litigating charges against the plaintiff, prosecutors concluded that the statute could not be enforced

constitutionally against the plaintiff and “immediately scuttled” the case, and later filed an affidavit

with the court assuring that they would not pursue charges. 433 F.3d at 730, 735. The plaintiff

also alleged that law enforcement in another county threatened a non-party with prosecution under

the same statute. See 433 F.3d at 730. The Tenth Circuit concluded that, even if a credible threat

of prosecution existed before the plaintiff sued for injunctive relief, “the prosecutors’ affidavits

have rendered the controversy moot.” 433 F.3d at 736. Despite prosecutors initially litigating

charges against the plaintiff for violating the statute, that prosecutor “foreswor[e] any intention to

bring criminal charges against individuals who” violate the statute, and his supervisor, the district

attorney, “categorically” announced that his office “will bring no prosecutions under the statute.”

433 F.3d at 736. The Tenth Circuit held that the “pleadings and affidavits provide no evidence,

and the Plaintiffs have provided nothing but speculation, that the prosecutors will change their

policies if this lawsuit is dismissed.” 433 F.3d at 736.

       Here, the Second Judicial District Attorney’s Office has never prosecuted § 15-7-9(C)

violations, and there is no evidence that it will change its policy and, for the first time, prosecute

Madden or anyone else for violating § 15-7-9. The Second Judicial District Attorney’s Office

never threatened Madden with prosecution, and she does not allege any intent to engage in activity

that the statute prohibits. With no threat of prosecution, and no intention to engage in activity that

violates the statute, Madden has not alleged a judicially cognizable injury, and, even if there was

such an injury at this case’s start, this case is now moot. Accordingly, Madden has not satisfied

Article III standing requirements.




                                                 - 45 -
          IT IS ORDERED that: (i) the Complaint, filed September 18, 2019 (Doc. 1-1), is

dismissed; and (ii) the Court will issue a separate Order dismissing this case without prejudice.




                                                           UNITED STATES DISTRICT JUDGE



Counsel:

Kenneth H. Stalter
Stalter Law LLC
Albuquerque, New Mexico

--and--

Sean M. FitzPatrick
FitzPatrick Law, LLC
Albuquerque, New Mexico

          Attorneys for the Plaintiff



Lawrence M. Marcus
Alfred A. Park
Park & Associates, LLC
Albuquerque, New Mexico

          Attorneys for Defendants




                                               - 46 -
